Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted January 28, 2022 wherein claims 1, 4, 5, and 7 are amended and new claims 8-15 are introduced.  This application is a national stage application of PCT/EP2018/081830, filed November 20, 2018, which claims benefit of provisional application 62/589208, filed November 21, 2017.
Claims 1-15 are pending in this application.
Claims 1-15 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted January 28, 2022, with respect to the rejection of claims 1-7 under 35 USC 102(a)(1) for being anticipated by Pereira et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the active compound being administered is oleuropein.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted January 28, 2022, with respect to the rejection of claims 1 and 3-7 for claiming the same invention as claims 1, 4, and 7 of US patent 10744100, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the active compound being administered is oleuropein.  Therefore the rejection is withdrawn.



Applicant’s amendment, submitted January 28, 2022, with respect to the rejection of claims 1 and 3-7 for claiming the same invention as claims 1, 2, 4, 5, 10, and 13 of US application 15/518994, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the active compound being administered is oleuropein.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted January 28, 2022, with respect to the rejection of claims 1 and 4-7 for claiming the same invention as claims 16, 24, and 25 of US application 14/894085, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the active compound being administered is oleuropein.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) or 35 USC 102(a)(2) as being anticipated by Horcajada et al. (PCT international publication WO2017/085190, reference of record in previous action)
Independent claim 1 is directed to a method of producing one of several results in a subject related to improved muscle quality or muscle mass comprising administering to the subject a composition comprising oleuropein.  Dependent claim 2 further specifies a frequency and duration of administration.  Dependent claim 3 defines the individual being treated as one having sarcopenia.  Dependent claim 4 defines a further step of identifying an individual in need of one of the recited effects of the treatment.  Dependent claims 5-6 are directed to a nutritional composition comprising oleuropein, and claim 7 is directed to a method of adding one of said compounds to a food composition.  Newly added dependent claims 9, 12, and 14 require that the composition comprise both oleuropein and curcumin.  New claims 8 and 10 require specific amounts of at least one of oleuropein and/or curcumin be included in the composition.  New claims 11, 13, and 15 further require a branched chain amino acid.
	Horcajada et al. discloses nutritional compositions and methods for increasing muscle hypertrophy, decreasing atrophy, and limiting sarcopenia in aging. (p. 2 paragraphs 5-7) Specifically, the compositions administered include a polyphenol selected from a group including oleuropein, curcumin, and combinations thereof. (p. 2 paragraph 8) Such a method would anticipate instant claims 1 and 3, as well as claim 9 further requiring curcumin.  Furthermore Horcajada et al. discloses a food or nutritional composition comprising said polyphenol, anticipating instant claims 5, 6, and 12. (p. 3 paragraphs 17-18) P. 3 paragraph 21 of Horcajada et al. discloses a method of making said composition comprising adding a polyphenol to a food, as recited in instant claims 7 and 14.  Regarding dependent claim 4, because Horcajada et al. specifically describes administering the polyphenol-containing composition to a subject 
	For these reasons Horcajada et al. anticipates the claimed invention.
	Response to Arguments: Applicant’s arguments, submitted January 28, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that Horcajada et al. does not disclose a composition comprising oleuropein in an amount therapeutically effective to achieve the claimed result of reducing loss of muscle quality or muscle mass, increasing muscle quality or muscle mass, or improving recovery of muscle quality or mass after atrophy.  This argument is found unpersuasive for two reasons.  Firstly, Horcajada discloses a preferred amount of polyphenol (e.g. oleuropein) of 250 mg.  According to paragraph 41 on p. 7 of the specification as originally filed, an embodiment of the disclosed invention, which is a method of achieving the claimed results of “reducing loss of muscle quality or muscle mass, increasing muscle quality or muscle mass, or improving recovery of muscle quality or mass after atrophy,” includes a dosage of about 120mg per day oleuropein and/or 250mg curcumin.  Therefore a dose of 250mg as described by Horcajada et al. is in fact at least as much as what Applicant considers to be therapeutically effective to achieve the claimed result.  Secondly, paragraph 5 of Horcajada describes the result of the disclosed treatment to be to “increase hypertrophy or decrease atrophy and thus limit the progression 
	For these reasons the rejection is maintained and made final.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US pre-grant publication 2012/0302645, of record in previous action)
Independent claim 1 is directed to a method of producing one of several results in a subject related to improved muscle quality or muscle mass comprising administering to the subject a composition comprising oleuropein and/or curcumin.  Dependent claim 2 further specifies a frequency and duration of administration.  Dependent claim 2 defines the individual being treated as one having sarcopenia.  Dependent claim 3 defines a further step of identifying an individual in need of one of the recited effects of the treatment.  Dependent claims 5-6 are directed to a nutritional composition comprising oleuropein and/or curcumin, and claim 7 is directed to a method of adding one of said compounds to a food composition.
	Liu et al. discloses a method of maintaining or improving muscle differentiation comprising administering an effective amount of hydroxytyrosol to a mammal, preferably wherein the mammal is either an athlete or a subject exhibiting or likely to exhibit sarcopenia. (p. 1 paragraphs 13-14) Additionally, Liu et al. discloses that a derivative of hydroxytyrosol, preferably oleuropein, can be used in said methods as well. (p. 2 paragraph 16) Hydroxytyrosol and derivatives thereof such as oleuropein can 
Response to Arguments: Applicant’s arguments, submitted January 28, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that Liu discloses a muscle differentiating or stimulating amount of a hydroxytyrosol derivative such as oleuropein but not an amount effective to achieve the result of reducing loss of muscle quality or muscle mass, increasing muscle quality or muscle mass, or improving recovery of muscle quality or mass after atrophy.  However, as described by paragraphs 17 and 18 of Liu, the effect of the disclosed product is “maintain or increasing muscle differentiation or muscle growth, or for reducing or balancing muscle loss.” This effect is reasonably considered to fall within the effect of increasing muscle mass or reduce loss or muscle mass recited in the claims.  Therefore an effect of oleuropein effective to achieve this effect would reasonably be considered to be an effective amount according to the claimed invention.
Therefore the rejection is maintained and made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US pre-grant publication 2012/0302645, of record in previous action)
	The disclosure of Liu et al. is discussed above.  While Liu et al. does not specifically disclose administering oleuropein at least twice weekly for a period of at least one month as recited in claim 2, example 2 on p. 5 of Liu et al. discloses an example of the disclosed method wherein a subject consumes a hydroxytyrosol containing composition daily for one month.  Based upon this disclosure one of ordinary skill in the art would have found it to be obvious to administer a composition containing oleuropein daily for one month, as Liu et al. discloses that oleuropein is a preferred derivative of hydroxytyrosol that is expected to be a functional equivalent thereof.
	Regarding claim 4, while as discussed above the disclosure of Liu et al is interpreted in such a way as to conclude that the step of identifying an individual in need of the claimed effects is inherent in view of the disclosure by Liu et al. of preferred subject populations including athletes and subjects suffering from inflammatory muscle conditions, even assuming for the sake of argument that the disclosure of Liu et al. were not seen to inherently include this step, it would have been obvious to one of ordinary skill in the art at the time of the invention to intentionally select such a subject for administration of oleuropein prior to performing the administration.  One of ordinary skill in the art would have seen the disclosure of these preferred subject populations to constitute a suggestion to select a subject from said populations for treatment.

	Therefore the invention taken as a whole is prima facie obvious.
	Response to Arguments: Applicant’s arguments, submitted January 28, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant’s arguments are the same as those made with respect to the rejection under 35 USC 102 above, and are not found persuasive for the same reasons.  Therefore the rejection is maintained and made final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9, 12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, and 15-17 of U.S. Patent No. 11123407. (of record in previous action, herein referred to as ‘407) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘407 anticipate or render obvious the claimed invention.
Specifically, claims 1, 16, and 17 of ‘407 claim a method of treating or preventing impaired mobility in an older adult comprising administering to the older adult a composition comprising both a protein source, a fatty acid, and a polyphenol which can preferably include curcumin and/or oleuropein.  Because the composition contains both a protein source and a fat, it is reasonably considered to fall within the broadest reasonable definition of a nutritional composition or a food composition according to instant claims 5 and 6, thereby anticipating these claims.  Furthermore claim 11 of ‘407 specifies that .

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10751357. (of record in previous action, herein referred to as ‘357) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘357 anticipate or render obvious the claimed invention.
Specifically, claims 1, 16, and 17 of ‘407 claim a method of reducing loss of muscle functionality, increasing muscle functionality, or improving muscle functionality in an individual comprising administering to the individual a composition comprising both a fatty acid and oleuropein.  Dependent .

Claims 1, 2, 4-6, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 15 of U.S. Patent No. 10675290. (of record in previous action, herein referred to as ‘290) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘290 anticipate or render obvious the claimed invention.
Specifically claim 1 of ‘290 claims a method of potentiating the effects of oleuropein on bone formation and/or cartilage anabolism in a subject comprising administering to the subject a combination of vitamin D and oleuropein.  The claim further specifies that the composition is administered at least once per day for at least two months, thereby meeting the limitations of claim 2.  Claim 7 of ‘290 further specifies that he subject is ageing.  An ageing subject is necessarily one in need of preserving muscle quality or muscle mass as recited in instant claim 1.  Additionally, a composition as used in the claims of ‘290, comprising oleuropein and vitamin D, is reasonably considered to be a nutritional compositions as recited in claims 5 and 6.  Regarding instant claim 4, the disclosure of specific subject populations in claims 1 and 7 of ‘290 would constitute a suggestion to one of ordinary skill in the art to intentionally select a subject from said population, for example one who is aged, to receive the treatment, thereby rendering the additional step in claim 4 obvious.  Regarding claim 8, claim 15 of ‘290 recites a range of 0.01mg-1g oleuropein, which encompasses or substantially overlaps the range recited in claim 8.  Because Applicant has not traversed this rejection, it is made final.

Claims 1, 3-7, 9, 12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9-13 of copending Application No. 16/992928 (reference application, US pre-grant publication 2020/0368266, of record in previous action, herein referred to as ‘928). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘928 anticipate or render obvious the claimed invention.
Specifically, claims 1 and 2 of ‘928 claims a method of reducing loss of muscle functionality, increasing muscle functionality, or improving recovery of muscle functionality after atrophy in an individual comprising administering to the individual a composition comprising a polyphenol which can be curcumin and/or oleuropein.  Claims 9 and 10 of ‘928 further specify that the functionality comprises muscle strength and that the subject has sarcopenia or muscle weakness.  Subjects having sarcopenia or 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Because Applicant has not traversed this rejection, it is made final.

Claims 1-9 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8-10, and 13 of copending Application No. 16/561990 (reference application, US pre-grant publication 2020/0061094 of record in previous action, herein referred to as ‘990). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘990 anticipate or render obvious the claimed invention.
Independent claim 1 of ‘990 claims a method of reducing loss of muscle functionality, increasing muscle functionality, and/or improving recovery of muscle functionality in an individual in need thereof 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Because Applicant has not traversed this rejection, it is made final.


Independent claim 1 of ‘414 claims a method treating one of a number of conditions in an individual in need thereof comprising administering to the individual an effective amount of a composition comprising oleuropein and a probiotic.  Dependent claim 2 of ‘414 further specifies that the subject is an older adult having a condition selected from a group including frailty and sarcopenia.  These subjects would fall within the scope of subjects in need of the effects on muscle mass and/or quality recited in instant claim 1.  Claim 10 of ‘414 further specifies that the composition is administered daily for at least one month.  With respect to instant claim 4, the disclosure of specific subject populations in claims 1 and 2 of ‘414 would constitute a suggestion to one of ordinary skill in the art to intentionally select a subject from said population, for example one who suffers from sarcopenia, to receive the treatment, thereby rendering the additional step in claim 4 obvious.  Regarding instant claims 5-6, claim 12 of ‘414 defines the composition being administered as a food or beverage, therefore anticipating claims 5-6.  Regarding claim 7, because the claims of ‘414 describe a method utilizing food composition comprising oleuropein, the disclosure of such compositions would necessarily constitute a teaching, suggestion, or motivation to make these compositions for use in the method claimed by ‘414.  Because the only method step actually required in claim 7 involves adding curcumin or oleuropein to another ingredient, this step would be infringed by any plausible method of making a composition comprising one of these compounds and another ingredient, thereby rendering this claim obvious.


Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claims 1-8 above, and further in view of Pereiea et al. (PCT international publication WO2014/028607, of record in previous action)
The disclosure of Liu et al. is discussed above.  Liu et al. does not disclose a method or composition further comprising curcumin.
Pereira et al. discloses nutritional compositions comprising curcumin and EGCG for preventing skeletal muscle mass loss and increasing muscle mass. (p. 2 paragraph 7) While diabetes is disclosed as the major embodiment, Pereira et al. also discloses that these compositions are additionally useful for treating or preventing sarcopenia. (p. 21 paragraph 79)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include curcumin in the compositions described by Liu et al.  One of ordinary skill in the art would have found it to be obvious to combine both of these treatments as they are disclosed n the art as being useful for the same purpose.
prima facie obvious.

Claims 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claims 1-8 above, and further in view of Tisdale et al. (US patent 8329646, cited in PTO-892)
The disclosure of Liu et al. is discussed above.  Liu et al. does not disclose the addition of a branched chain amino acid to the therapy.  However Tisdale et al. discloses a method for treating muscle loss in an individual, comprising administering a branched chain amino acid (BCAA) to the individual. (column 4 lines 55-63) Conditions treatable in this manner include sarcopenia. (column 8 line 62 – column 9 line 8)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include curcumin in the compositions described by Liu et al.  One of ordinary skill in the art would have found it to be obvious to combine both of these treatments as they are disclosed in the art as being useful for the same purpose.
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	2/22/2022